UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
WILDER CRUZ,                                                   :
                                                               :
                                       Petitioner,             :   18-CV-9948 (GBD) (OTW)
                                                               :   MEMORANDUM OPINION AND
                      -against-                                :   ORDER
                                                               :
THOMAS DECKER, as Field Office Director, New
                                                               :
York City Field Office, U.S. Immigration &
                                                               :
Customs Enforcement; JAMES MCHENRY, as
                                                               :
Director of the Executive Office for
                                                               :
Immigration Review; KIRSTJEN NIELSEN, as
                                                               :
Secretary, U.S. Department of Homeland
                                                               :
Security; and JEFFERSON B. SESSIONS III, as
                                                               :
Attorney General, U.S. Department of Justice.,
                                                               :
et al.,
                                                               :
                                       Respondents.            :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the Immigrant Defense Project’s (“IDP”) letter motion

requesting leave to file brief of amicus curiae. (ECF 36). Whether to permit the filing of an

amicus brief “lies in the ‘firm discretion’ of the district court.” C & A Carbone, Inc. v. County of

Rockland, NY, No. 08-CV-6459 (ER), 2014 WL 1202699, at *3 (S.D.N.Y. Mar. 24, 2014). Amicus

briefs are typically permitted when they “are of aid to the court and offer insights not available

to the parties.” Automobile Club of New York, Inc. v. Port Authority of NY and NJ, No. 11-CV-

6746 (RJH), 2011 WL 5865296, at *1 (S.D.N.Y. Nov. 22, 2011).

         Although the parties have completed briefing on the Government’s motion to dismiss or

transfer, the Government does not object to the filing of IDP’s brief. (ECF 36). The Court has

also reviewed the proposed brief and finds that while some of its case law analysis may be
repetitive of the Petitioner’s brief, the Court finds helpful IDP’s discussion of the background

and history behind the practice of detaining New York residents in New Jersey.

       Accordingly, the motion to file an amicus brief is HEREBY GRANTED. The Government

may file a response, if any, by April 9, 2019. No reply submissions are permitted.

        SO ORDERED.

                                                            s/ Ona T. Wang
Dated: April 4, 2019                                                   Ona T. Wang
       New York, New York                                     United States Magistrate Judge
